Citation Nr: 1035761	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-24 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a mental disorder, 
including as secondary to alcohol and drug abuse. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from August 1967 to July 1971. 

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.    

The Board REMANDS this claim to the RO via the Appeals Management 
Center in Washington, D.C.       


REMAND

The Veteran contends that he experienced his initial 
manifestation of a psychiatric disability during service, while 
stationed in Vietnam.  Allegedly, he had a nervous breakdown, 
after which he was transferred to South Carolina, where he 
experienced another breakdown.  The Veteran asserts that his 
service medical records confirm that the mental breakdowns 
occurred as alleged.  

The Veteran alternatively contends that his psychiatric 
disability is related to substance abuse, which also developed 
during service, and that post-service medical records confirm 
this relationship.  The Veteran's representative disagrees with 
the RO's finding that the Veteran may not be service connected 
for a mental disorder secondary to his abuse of alcohol and 
drugs.  

A review of the claims file reflects that there are pertinent 
documents that are outstanding, which need to be obtained in 
support of the Veteran's claim.  For instance, in an Informal 
Hearing Presentation dated July 2010, the Veteran's 
representative claims that the Veteran received mental health 
treatment for an incident involving indecent exposure in the 
1970s or 1980s.  Records of this treatment are not in the claims 
file.  

In addition, in the same document, the representative requests 
that VA obtain a copy of records pertaining to the Veteran's 
Article 15 and subsequent punishments.  The Board agrees that the 
circumstances surrounding these punishments might shed light on 
the Veteran's mental health status during service.  While some 
service personnel records are associated with the claims file, 
records directly related to the Veteran's Article 15 and 
punishments are not.

The representative further alleges that there are VA and mental 
health records that are still outstanding and need to be 
obtained, but does not indicate the dates of the treatment or 
identify with more specificity the treatment providers.  Given 
that a REMAND is necessary to secure other pertinent, outstanding 
records, an effort should be made to contact the Veteran and his 
representative for more specific information regarding the 
alleged treatment.

Finally, of record are microfiche of the Veteran's service 
medical records and a few pages of his service personnel file.  
The RO did not make copies of the records on the microfiche prior 
to transferring the claims file to the Board and it is unclear 
whether it considered these records in support of the Veteran's 
claim (in the July 2006 statement of the case, the RO refers only 
to information found in the few pages of the service personnel 
file).  On REMAND, copies of the Veteran's service treatment 
records should be associated with the claims file so that the 
Board is privy to the records and can confirm that the RO 
considered such records in support of this appeal.  

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when the claims file includes evidence of a 
current disability or persistent and recurrent symptoms of 
disability and indicates that the disability or symptoms thereof 
may be associated with active service, but does not include 
sufficient medical evidence upon which to base a decision.  In 
this case, if the information obtained on REMAND establishes that 
the Veteran's psychiatric disability may be related to his active 
service, including the alleged breakdowns, an examination in 
support of this claim will be needed.  

This case is REMANDED for the following action:

1.  Exhaust all avenues of development in 
an effort to obtain records of the 
Veteran's in-service punishments, including 
an Article 15.  

2.  After contacting the Veteran and his 
representative for more detailed 
information regarding pertinent, 
outstanding medical records (mentioned in 
the July 2010 Informal Hearing 
Presentation) and securing any necessary 
authorization, obtain and associate with 
the claims file all records pertinent to 
the Veteran's claim, including 1970s or 
1980s records of mental health treatment 
secondary to an alleged indecent exposure 
incident.  

3.  Associate with the claims file copies 
of the Veteran's service treatment records 
(presumably on the microfiche in the claims 
file).

4.  After all pertinent records are 
associated with the Veteran's claims file, 
determine whether the Veteran should be 
afforded a VA examination.  If so, transfer 
the claims file to the examiner for review 
of all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Request the 
examiner to then:

a) diagnose all psychiatric 
disabilities shown to exist; 

b) opine whether such disability is at 
least as likely as not related to the 
Veteran's active service; 

c) provide detailed rationale, with 
specific references to the record, for 
the opinion expressed; and 

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

5.  Thereafter, readjudicate the Veteran's 
claim based on all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, provide the Veteran and his 
representative a supplemental statement of 
the case.  

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



